Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In combination with the other limitations of the claims, the cited prior arts listed in the PTO-892 fail to teach “a first device layer of the high voltage logic circuit or a bias circuit of the high voltage logic circuit; a second device layer for generating a high voltage logic output from a low voltage logic input from the low voltage logic circuit the high voltage logic circuit; and a wafer substrate; wherein the first and second device layers are integrally formed such that the first device layer and the second device layer are formed on the same side of the wafer substrate and the first device layer vertically overlaps with each of the second device layer and the wafer substrate” as required by claim 35 and “a first device layer of the high voltage logic circuit or a bias circuit of the high voltage logic circuit a low voltage logic circuit; a second device layer for generating a high voltage logic output from a low voltage logic input from the low voltage logic circuit; and providing a wafer substrate; wherein the first and second device layers are integrally formed such that the first device layer and the second device layer are formed on the same side of a wafer substrate and the first device layer vertically overlaps with each of the second device layer and the wafer substrate” as required by claim 42. Claims 38 thru 41 are allowed based upon their dependency to claim 35, claims 8 are allowed based upon their dependency to claim 7, and claims 45 thru 48 are allowed based upon their dependency to claim 42.

Claims 35, 38-42, and 45-48 are in condition for allowance

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS R. BAHR whose telephone number is (571)270-1057. The examiner can normally be reached M-TH 11-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURTIS R BAHR/Examiner, Art Unit 2844